Exhibit 10.8.2

NON-COMPETITION AND NON-SOLICITATION OF CUSTOMER AGREEMENT

THIS NON-COMPETITION AGREEMENT (“Agreement”) is made by and between Capital One
Financial Corporation, a Delaware corporation, on its own behalf and on behalf
of its affiliates and subsidiaries (collectively, “Capital One”) and Jonathan W.
Witter, an individual residing at                                        
                                      (“You”), and effective as of this __th day
of September, 2010 (“Effective Date”). In consideration of the mutual promises
between the parties in this Agreement, and in consideration of Your continued
employment thereafter, which You acknowledge to be good and sufficient
consideration, it is agreed as follows:

1. Covenant Not to Compete.

a. Legitimate Business Interest. You acknowledge and agree that Capital One has
multiple legitimate business interests in protecting its Confidential
Information and Trade Secrets, as well as its customer and other business
relationships, and that the 1 Year Non-Competition Covenant set forth in
Paragraph 1(c) and 2 Year Non-Competition Covenant set forth in Paragraph 1(d)
are narrowly tailored to protect Capital One’s legitimate business interests.
“Confidential Information” means information, knowledge, data, specialized
training, or other information that derives actual or potential value from the
fact that it is not generally known to members of the general public, which
concerns the business or affairs of Capital One or Capital One’s customers.
“Trade Secret” means information, including but not limited to, a model,
formula, pattern, compilation, program, device, method, technique, or process,
that: (a) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. You acknowledge and agree that Capital One has taken
reasonable measures to preserve the secrecy of its Confidential Information and
Trade Secrets.

b. Access and Exposure to Confidential Information. During Your employment, and
further in consideration for the 1 Year Non-Competition Covenant and 2 Year
Non-Competition Covenants set forth in Paragraphs 1(c) and 1(d), respectively,
Capital One has provided or will provide You with Trade Secrets and other
Confidential Information regarding Capital One’s operations, methods, plans
and/or strategies.

c. 1 Year Non-Competition Covenant. For one (1) year following Your Termination
Date (the “1 Year Non-Competition Period”), You shall not, within the 1 Year
Restricted Area (defined below), provide Retail Branch Banking Services to or on
behalf of any entity. “Termination Date” means the date on which Your employment
with Capital One ends, whether voluntarily or involuntarily. “Retail Branch
Banking Services” means banking services provided via a branch banking network
directly to and/or on behalf of individual customers. The 1 Year Restricted Area
shall mean the states containing at least one Capital One Bank branch as of Your
Termination Date.

d. 2 Year Non-Competition Covenant. For two (2) years following Your Termination
Date (the “2 Year Non-Competition Period”), You shall not, within the 2 Year
Restricted Area (defined below), provide to any entity services (i) that are the
same as or substantially similar to those You performed for Capital One during
the twenty four (24) month period prior to Your Termination Date (the “Look-Back
Period”), and (ii) that compete with any business for which You performed such
services during the Look-Back Period. For the avoidance of doubt, this 2 Year
Non-Competition Covenant does not apply to Retail Branch Banking Services.
Provided You performed such services during the Look-Back Period, services
subject to this 2 Year Non-Competition Covenant would include, without
limitation, national direct bank, credit card, debit card, automotive lending,
mortgage lending, and installment loan services. The restrictions of this 2 Year
Non-Competition Covenant apply to all activity performed throughout the United
States (the “2 Year Restricted Area”), other than Retail Branch Banking
Services, defined above. You acknowledge and agree that, in light of Capital
One’s nation-wide business activities, and Your work on such nation-wide
activities, this geographic scope is narrowly tailored to protect Capital One’s
legitimate business interests.

2. Covenant Not to Solicit Customers. For a period of two (2) years following
Your Termination Date, You shall not, within the 2 Year Non-Competition
Covenant, directly or indirectly solicit, encourage, or induce any Capital One
customer to sever, terminate or transfer their account or relationship with
Capital One to any other entity. This Paragraph 2 applies to any Capital One
customer (a) with whom You had personal contact, or (b) about whom You learned
Confidential Information during Your employment at Capital One.



--------------------------------------------------------------------------------

3. Payments during the 1 Year Non-Competition Period and 2 Year Non-Competition
Period.

a. Calculation of Incentive Payment. Subject to Paragraphs 3(b), 9, and 11, and
in consideration for the 1 Year Non-Competition Covenant and 2 Year
Non-Competition Covenant set forth in Paragraph 1(c) and 1(d) of this Agreement,
Capital One shall (i) pay You Your base salary then in effect at the time of
Your Termination Date for the length of the 2 Year Non-Competition Period (the
“Incentive Payment”), and (ii) reimburse You for the employer portion of Your
health care premium payments, along with the 2% administrative fee for continued
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at the level of coverage in effect at your Termination
Date for a period not to exceed eighteen (18) months from your Termination Date
(collectively the “Incentive Payment”). You will not be eligible for these
health insurance premium payments if you fail to enroll in COBRA or if you
become eligible to receive, or begin receiving, health care coverage from
another employer or party. If Your employment is terminated for any reason other
than Your death, Disability or for Cause, one-half of the Incentive Payment (but
in no event more than the amount specified in Treasury Regulation section
1.409A-1(b)(9)(iii)(A) as of the Termination Date) shall be paid to You in a
lump sum within 30 days following Your Termination Date, and the balance of the
Incentive Payment shall be paid to You in a lump sum within 30 days following
the second anniversary of Your Termination Date. Capital One reserves the right
to withhold from such amounts all applicable international, federal, state and
local taxes.

b. Criteria for Incentive Payment. Except as provided in Paragraphs 9 and 11,
and subject to this Paragraph 3(b), if Your employment is terminated by Capital
One for any reason other than Your death, Disability or for Cause, You shall
receive an Incentive Payment. Your receipt of an Incentive Payment is expressly
conditioned on Your full compliance with all of the terms of this Agreement. If,
and to the extent that, You otherwise are entitled to receive any severance-type
payments during the 1 Year Non-Competition Period and/or 2 Year Non-Competition
Period under any separate plan, arrangement or agreement (such as an employment
agreement or a severance plan, arrangement or agreement) then to the extent
provided for under such plan, arrangement or agreement, the Incentive Payments
under this Agreement shall offset amounts payable under such separate plan,
arrangement or agreement. “Cause” means (i) a material breach of any of the
provisions of this Agreement; (ii) willful and serious misconduct in the
performance of Your duties including, without limitation, theft, falsification
of documents, mistreatment of other employees, violence, drug or alcohol abuse
in the workplace, conduct that violates Capital One’s policies against
discrimination and/or harassment, and serious acts of insubordination; (iii) a
material or repeated violation of any code of conduct, business, compliance, or
risk policy or standard of ethics generally applicable to all associates or to
associates of Your level at Capital One; (iv) failure to substantially perform
Your duties as an employee of Capital One (other than as a result of physical or
mental illness or injury), and Your continued failure to substantially perform,
as determined by Capital One, for at least fifteen (15) days after written
demand from Capital One for substantial performance that specifically identifies
the manner in which Capital One expects You to improve Your performance; or
(v) conviction of a felony, or other serious crime involving moral turpitude or
breaches of the duties of honesty, fiduciary duty, and/or good faith.
“Disability” means Your inability to perform the essential functions of Your
position due to a medically determinable physical or mental impairment which
continues for a period of at least 6 consecutive months or for more than 120
days out of any consecutive 360 day period.

c. Voluntary Termination for Good Reason. If You terminate Your employment
voluntarily for Good Reason (as defined in your Offer Letter), then Capital One
may elect to waive or enforce your 1 Year Non-Competition Covenant and 2 Year
Non-Competition Covenant in Paragraphs 1(c) and 1(d) of this Agreement
(collectively, “Non-Competition Covenants”). Capital One’s decision to waive or
enforce Your Non-Competition Covenants shall be in its sole discretion. If
Capital One elects to enforce Your Non-Competition Covenants, You shall be paid
the Incentive Payment in the manner set forth in Section 3(b) of this Agreement.
If Capital One elects to waive Your Non-Competition Covenants, You shall not be
eligible for the Incentive Payment in Paragraph 3(b), and you will no longer be
bound by such Non-Competition Covenants. For the avoidance of doubt, any
potential or actual waiver of Your Non-Competition Covenants will in no way
impact your other obligations to Capital One including, without limitation, the
Covenant Not to Solicit Customers Paragraph 2 of this Agreement, as well as your
obligations regarding Confidential Information, Ownership of Work Product, and
Non-Solicitation of Employees set forth in your Confidentiality, Work Product,
and Non-Solicitation of Employee Agreement (“CWP+NS”) and other similar
agreements.



--------------------------------------------------------------------------------

d. Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, Incentive Payments, pursuant to this Paragraph 3, to the extent of
payments made from Your Termination Date through March 15 of the calendar year
following such Termination Date, are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus are
payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations. To the extent such severance
payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations to the maximum extent permitted by said provision, with any excess
amount being regarded as subject to the distribution requirements of
Section 409A(a)(2)(A) of the Internal Revenue Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
be delayed until six (6) months after separation from service if You are a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service.

4. Consideration. As additional consideration for executing this Agreement, You
shall receive one thousand dollars ($1000.00), less applicable tax withholdings,
which amount shall be paid as soon as practicable after You return a signed copy
of this Agreement to Capital One.

5. Confidentiality. You agree that the fact, terms and conditions of this
Agreement are strictly confidential, and with the exception of Your counsel,
Your spouse, and tax advisors, or except to the extent required by an order of a
court having jurisdiction or under subpoena from an appropriate government
agency (in which event, You will notify Capital One in writing of the receipt of
such subpoena or order prior to responding to any such order or subpoena), shall
not be disclosed to any other person, entities or organizations, whether or not
employed by Capital One. You further agree that in the event You share the fact,
terms or conditions of this Agreement or other Confidential Information with
such authorized person(s) under this paragraph, You will instruct such person(s)
to keep the information confidential pursuant to Your obligation to maintain the
confidentiality of such information. In addition, You agree not to use or
disclose to any other person, including without limitation, future employers,
any confidential or proprietary information or materials acquired in connection
with Your employment with Capital One (other than in the ordinary course of
business on Capital One’s benefit) without the express written consent of
Capital One, including without limitation, information and materials which
identify or concern past, present or future customers, businesses or plans, or
constitute, embody or relate to research, development, financial accounting,
programming and systems, inventions, databases, product designs, product
implementations, modeling techniques, models testing, test results, customer
lists, marketing strategies, business plans, existing or potential new lines of
business, credit policies and practices, accounts of customers or associates of
Capital One or any other information or materials made or furnished by Capital
One or its affiliates (collectively “Confidential Information”). Confidential
Information may be written, oral, recorded on tape or in any other media, and
includes without limitation, information embodied in documents, drawings,
graphs, charts, presentations, recordings, microfiche, tapes, computer programs
and other data compilations. Additionally, unless Capital One advises you to the
contrary in writing, Confidential Information shall include all software,
hardware and other non-public information supplied to Capital One by third
parties which is used by Capital One in its business. This confidentiality
obligation shall be in addition to any other confidentiality agreements
contained in any applicable Confidentiality, Work Product and Non-Solicitation
of Employee Agreement (“CWP+NS”) or other document signed by You, as well as
continuing confidentiality obligations under the Capital One Code of Business
Conduct and Ethics and at common law. Notwithstanding the foregoing, You are
permitted to disclose to prospective employers during the 1 Year Non-Competition
Period and/or the 2 Year Non-Competition Period a redacted Agreement containing
only Paragraphs 1 and 2 of this Agreement for the sole purpose of assessing Your
non-competition and non-solicitation of customer obligations, respectively.

6. Compliance Information and Review. During the 1 Year Non-Competition Period
and 2 Year Non-Competition Period, You agree to notify Capital One in writing of
the identity of any prospective employer or business opportunity on whose behalf
You intend to perform services during either the 1 Year Non-Competition Period
or 2 Year Non-Competition Period, together with a brief description of Your
intended functions, prior to accepting such employment or business opportunity.
From time to time during the 1 Year Non-Competition Period or 2 Year
Non-Competition Period, Capital One may also request information from You to
permit it to determine whether You are otherwise in compliance with this
Agreement. You agree to provide timely, complete and accurate information
responsive to all such requests within five (5) business days after receiving
such a request. You also hereby authorize Capital One to contact Your future
employers and other persons and entities with whom You engage in any business
relationship during the 1 Year Non-Competition Period or 2 Year Non-Competition
Period to confirm Your compliance with this Agreement, or to communicate Your
obligations under this Agreement.



--------------------------------------------------------------------------------

7. Reasonableness. You acknowledge that the restrictions set forth in this
Agreement are necessary and reasonable to protect Capital One’s legitimate
business interests, most notably safeguarding its Confidential Information and
Trade Secrets, and protecting its business relationships. You agree that, if
Your employment with Capital One terminates, You will be able to earn a
livelihood without violating this Agreement, including, without limitation, the
1 Year Non-Competition Covenant and/or 2 Year Non-Competition Covenant set forth
in Paragraphs 1(c) and 1(d), respectively.

8. Irreparable Harm; Injunctive Relief. You acknowledge and agree that Your
violation of any provision of this Agreement will cause immediate, substantial
and irreparable harm to Capital One which cannot be adequately redressed by
monetary damages alone. In the event of Your violation or threatened violation
of any provision of this Agreement, You agree that Capital One, without limiting
any other legal or equitable remedies available to it, shall be entitled to
equitable relief, including, without limitation, temporary, preliminary and
permanent injunctive relief, return of property, and specific performance, from
any court of competent jurisdiction, as provided in Paragraph 13.

9. Repayment of Consideration; Attorneys’ Fees and Costs. If You assert in any
legal proceeding that this Agreement is not enforceable or if You breach Your
obligations under this Agreement, You shall (i) thereby void Capital One’s
obligations to You for any Incentive Payments, (ii) immediately forfeit or repay
all amounts of the Incentive Payments paid to You by Capital One, and (iii) pay
all reasonable costs and attorneys’ fees incurred by Capital One in such legal
proceeding, in addition to any other damages or relief to which Capital One may
be entitled. Capital One shall pay all reasonable costs and attorneys’ fees
incurred by You if You obtain a judgment against Capital One in an action
brought by You to enforce the terms of this Agreement against Capital One. For
the avoidance of doubt, Capital One shall not pay any costs and/or attorney’s
fees if You assert in any legal proceeding that this Agreement is not
enforceable, or if You breach Your obligations under this Agreement.

10. Employment At Will. You and Capital One acknowledge that You are, or will
be, employed by Capital One as an “at will” employee. Nothing in this Agreement
shall be construed to create a contract of employment or modify Your employment
“at will” status.

11. Court’s Right to Modify Restriction. The parties agree that if at the time
enforcement is sought, a court of competent jurisdiction adjudges any terms of
any provision of this Agreement to be void, invalid, or unenforceable, including
without limitation portions of the 1 Year Non-Competition Covenant or 2 Year
Non-Competition Covenant contained in Paragraphs 1(c) and 1(d) above, such court
may modify or reform such provision so that it is enforceable to the fullest
extent permitted by applicable law, or if such modification or reformation is
not possible, shall sever the unenforceable portion of the provision, and
enforce the remaining provisions of the Agreement, which shall remain in full
force and effect. If a court of competent jurisdiction determines that the 1
Year Non-Competition Covenant and/or 2 Year Non-Competition Covenant is void,
invalid, or unenforceable, or if it amends or severs it, Capital One shall have
no obligation to make the Incentive Payment described in Paragraph 3(a) during
any period in which the court determines that the 1 Year Non-Competition
Covenant and/or 2 Year Non-Competition Covenant shall not be in full effect.

12. Successors and Assigns. The rights and obligations under this Agreement are
personal to You and cannot be assigned to any party. This Agreement and all
promises made herein shall survive the execution of this Agreement and shall be
binding upon and inure to the benefit of Capital One’s successors and assigns
without further consent.

13. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the headquarters of Capital One, the Commonwealth of
Virginia, without regard to its principles of conflicts of law.

14. Personal Jurisdiction/Venue. Capital One and You hereby consent and submit
to the personal jurisdiction and venue of any state or federal court located in
any city or county where Capital One has offices within the Commonwealth of
Virginia for resolution of any and all claims, causes of action or disputes
arising out of or related to this Agreement.



--------------------------------------------------------------------------------

15. Entire Agreement; Integration. This Agreement does not supersede, but rather
supplements, any written policies of Capital One generally applicable to
employees of Capital One respecting the treatment of Confidential Information
and Work Product and any Change of Control Employment Agreement or other
severance plan, arrangement or agreement applicable to You. This Agreement may
be modified only by a writing signed by the party to be bound.

16. Notices. All requests, notices and other communications required or
permitted to be given under this Agreement shall be in writing. Delivery thereof
shall be deemed to have been made when such notice shall have been either
(i) duly mailed by first-class mail, postage prepaid, return receipt requested,
or any comparable or superior postal or air courier service then in effect, or
(ii) transmitted by hand delivery, telegram, telex, telecopier or facsimile
transmission, to the party entitled to receive the same at the address indicated
below or at such other address as such party shall have specified by written
notice to the other party hereto given in accordance herewith or, if You are
still employed by Capital One, at Your interoffice address or electronic mail
address at Capital One:

If to You:

Jonathan W. Witter

[To the most recent address on record with Capital One]

If to Capital One:

Non-Competition Program Administrator

Capital One Financial Corporation

15000 Capital One Drive

Richmond, Virginia 23238

17. Headings. The headings in this Agreement are included for convenience only
and shall not constitute a part of the Agreement nor shall they affect its
meaning, construction or effect.

18. Consultation with Counsel. You are advised and encouraged to consult with
independent legal counsel before executing this Agreement.

THE PARTIES have read this Agreement, understand it, and accept all of its
terms:

 

Employee     Capital One Financial Corporation /s/ Jonathan W. Witter     /s/
Jory Berson Signature     Signature Jonathan W. Witter     Chief Human Resources
Executive